Title: Petition of Peter Mildeberger, 7 December 1799
From: Mildeberger, Peter
To: Hamilton, Alexander


          
            December 7, 1799
            To Alexander Hamilton Esqr. Major General of the Army of the United States. 
          
          
            The Petition of Peter Mildeberger 
            Most Humbly Sheweth
          
          That your Petitioner enlisted in the Twelfth Regiment of the United States after which he imprudently deserted the Service.
          That your Petitioner was apprehended, ironed, and imprisoned in the Garret of a House, that from the dread of the punishment attending desersion your Petitioner was induced in his then situation at the risque of his life to leap out of the Window, which has so injured your Petitioner that he is apprehensive he never can be able to serve the united States as will appear by the Certificate herewith annexed.
          Your Petitioner therefore most humbly prays that he may have a discharge and be released from his  present confinement.
          And he will ever pray &c.
          
            Peter Mildeberger
          
          
            We do recommend the Subscriber to your clemency
          
          
            Abrm. Van Boskerck
            Anthony Steeback
          
          
            on verso: Upon the principle that the within named Peter Mildeberger can no longer be serviceable to the United States, I join in the within recommendation. Decr. 4th 1799.
          
          
            Jacob De la Montagnie
            John Bagert
            Gabriel Furman
          
        